The contract between the parties to this action provides,inter alia, for the payment of rent by respondent to appellants. In my opinion, the "tank wagon price" referred to in the contract means that price at which respondent actually sold to its general customers gasoline from its delivery trucks, not a fictitious price from which it gave to every purchaser a discount or rebate. Respondent, by a complicated system of discounts and rebates which it gave to its different customers, practically nullified the provision of the agreement whereby it covenanted to pay rent to appellants.
It is apparent that respondent, during a considerable portion of the period with which we are here concerned, raised its "tank wagon price" to a figure from which it could and did give many or all of its customers a discount of two cents per gallon. This forced appellants, who had leased their garage to respondent, to pay to respondent the same price for gasoline that was paid by their competitors with whom respondent had no such contract.
While it is true that the agreement between the parties apparently leaves respondent free to fix its own tank wagon price, it seems to me clear that respondent, in so doing, should be held to the exercise of ordinary *Page 206 
business good faith, and that in its dealings with appellants it violated this principle. I accordingly dissent from the conclusion reached by the majority.
TOLMAN, C.J., and PARKER, J., concur with BEALS, J.